Citation Nr: 0408593	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  98-04 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for PTSD (PTSD)

2.  Entitlement to service connection for acne vulgaris as a 
result of exposure to an herbicide agent.

3.  Entitlement to service connection for a sebaceous cyst as 
a result of exposure to an herbicide agent.

4.  Entitlement to service connection for follicular 
infundibular cyst as a result of exposure to an herbicide 
agent.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESSES AT HEARING ON APPEAL

 Appellant and his mother


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
February 1973 and from November 1976 to June 1980, to include 
a period of service in the Republic of Vietnam from August 
1971 to August 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1997 rating decision by the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO), which denied the veteran's claim seeking entitlement to 
service connection for PTSD, as well as claims for 
entitlement to service connection for acne vulgaris, a 
sebaceous cyst, and a follicular infundibular cyst secondary 
to exposure to a herbicide agent.

In August 1999, the veteran and his mother appeared at the RO 
and offered testimony in support of his claims before the 
undersigned Veterans Law Judge (formerly referred to as a 
Member of the Board).  The transcript of the veteran's 
testimony has been associated with his claims file. 

In December 1999, the Board entered a decision that found 
that the veteran's claim for service connection for PTSD was 
well grounded and remanded the case to the RO for further 
development.  The case was thereafter returned to the Board.  
In May 2002, the Board undertook additional development on 
the issues pursuant to the then existent authority provided 
under 38 C.F.R. § 19.9(a)(2).



REMAND

As noted above, in May 2002, the Board undertook additional 
development with respect to the issues currently on appeal 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  In connection with this development, the Board 
obtained and associated with the claims file medical records 
pertaining to the veteran's evaluation and treatment at the 
VA Medical Centers in Birmingham and Tuscaloosa, Alabama, as 
well as the Huntsville Alabama VA Outpatient Treatment 
Center; in addition to a reply letter from the U.S. Armed 
Service Center for Research of Unit Records (USASCRUR).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter 
"DAV").  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2), in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  The veteran has not 
waived RO review of the evidence developed by the Board in 
connection with his claims.  As such a remand is required to 
comply with the Court's decision.

USASCRUR was provided available information, in December 
2002, regarding the veteran's reported stressful events in 
service.  In response to the letter, the USASCRUR advised VA 
that the information provided was insufficient for conducting 
meaningful research of the veteran's alleged stressor.  The 
USASCRUR further indicated that identifying information of a 
more detailed nature was required.

Pertinent information already provided by the veteran in 
either statements and/or hearing testimony contained in the 
veteran's claims folder and provided to USASCURR in December 
2002 shows that the veteran's unit of assignment at the time 
of the reported stressor events in the early part of 1972 was 
the 403rd Transportation Company at Tan My Island/ Tan My 
Ramp Republic of Vietnam.  In a recent statement received by 
the Board the veteran has identified an additional alleged 
stressor event during his latter period of service that was 
not provided to the USASCURR and more specific information.  
This event, involving an injury to a friend on a firing range 
in Wiesbaden Germany, reportedly occurred in November 1979.  
The veteran's service administrative record shows that during 
this period the veteran was assigned to "C" Company, 2nd 
Battalion of the 22nd Infantry.  He also indicated that the 
civilians being shot in Vietnam occurred on November 15, 
1972.

In view of the foregoing, this case is being REMANDED for the 
following actions:

1. The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied in connection with 
the veteran's current claims.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  Contact the veteran and provide him 
an additional opportunity to furnish 
additional facts about his stressors 
concerning the mortar and sniper attacks 
and the attack on his commanding officer, 
such as the date to within 60 days and 
location of the incidents and, if 
possible.  If specific individuals were 
involved as in the reported firing range 
accident in 1979, the name, and unit of 
assignment of the individuals involved.  

3.  The RO should request the VA medical 
facility in Birmingham to furnish any 
additional treatment records covering the 
period from September 2002 to the 
present.  

4.  The RO should prepare a summary of 
all of the claimed stressors reported by 
the veteran, which may be verifiable, to 
include any additional information 
furnished by the veteran, which should be 
sent to USASCRUR, 7798 Cissna Road, Suite 
101, Springfield, VA 22150- 3197.  The 
USASCRUR should be requested to provide 
any information available which might 
corroborate the veteran's stressors and 
identify any other sources, which may 
have pertinent information.  The 
veteran's stressors, which may be 
verifiable up to this point, are seeing 
civilians of whom he was in charge shot 
approximately on July 15, 1972 at Tan My 
Island/Tan My Ramp Republic of Vietnam 
when he was assigned to HHC 403rd 
Transportation Company.  The second 
stressor was seeing a friend's hand blown 
off at the firing range on approximately 
November 5, 1979 at Wiesbaden Germany, 
when he was assigned to "C" Company, 2nd 
, 3rd Brigade, 22nd Infantry Bn.  

5.  If a stressor is verified, a VA 
examination by a psychiatrist should be 
conducted to determine the nature and 
severity of any psychiatric illness, to 
include PTSD. The claims folder must to 
be made available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  The 
RO is to inform the examiner that only 
the stressor(s) which has been verified 
by the RO or by the Board may be used as 
a basis for a diagnosis of PTSD.

If the diagnosis PTSD is deemed 
appropriate, the psychiatrist should 
specify whether each stressor found to be 
established by the record was sufficient 
to produce the post-traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
one or more of the verified inservice 
stressors.  A complete rational of any 
opinion expressed should be included in 
the examination report.

6.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the veteran's claims 
in light of the additional evidence 
obtained since the September 2001 
Supplemental Statement of the Case.  
Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  If the benefits sought are 
not granted the veteran should be 
furnished a supplemental statement of the 
case and an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




